
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-7778] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1 percent annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before August 5, 2008. 
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community are available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-7778, to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or.(e-mail) bill.blanton@dhs.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          Administrative Procedure Act Statement. This matter is not a rulemaking governed by the Administrative Procedure Act (APA), 5 U.S.C. 553. FEMA publishes flood elevation determinations for notice and comment; however, they are governed by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and the National Flood Insurance Act of 1968, 42 U.S.C. 4001 et seq., and do not fall under the APA. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 

            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
            
               
              
                Flooding source(s) 
                Location of referenced elevation** 
                * Elevation in feet (NGVD) + Elevation in feet (NAVD) # Depth in feet above ground 
                Effective 
                Modified 
                Communities affected 
              
              
                
                  Jackson County, North Carolina, and Incorporated Areas
                
              
              
                Abbs Creek 
                At the confluence with Caney Fork 
                None 
                +2419 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.4 mile upstream of East Brasstown Road (State Road 1744) 
                None 
                +2688 
              
              
                Allens Branch 
                At the confluence with Scott Creek 
                None 
                +2074 
                Unincorporated Areas of Jackson County, Town of Sylva. 
              
              
                 
                Approximately 1,500 feet upstream of East Nugget Lane 
                None 
                +2480 
              
              
                Barkers Creek 
                At the confluence with Tuckasegee River 
                None 
                +1899 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 350 feet upstream of West Barkers Creek Road (State Road 1392) 
                None 
                +2022 
              
              
                Big Witch Creek 
                At the confluence with Wrights Creek 
                None 
                +2438 
                Eastern Band of Cherokee Indians. 
              
              
                 
                Approximately 1.6 miles upstream of the confluence with Wrights Creek 
                None 
                +3024 
              
              
                Blackrock Creek 
                At the confluence with Soco Creek 
                None 
                +2530 
                Unincorporated Areas of Jackson County, Eastern Band of Cherokee Indians. 
              
              
                 
                Approximately 1.3 miles upstream of confluence with Soco Creek 
                None 
                +3052 
              
              
                Blanton Branch 
                At the confluence with Scott Creek 
                None 
                +2143 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,200 feet upstream of East Racking Cove (State Road 1775) 
                None 
                +2371 
              
              
                Brook Branch 
                At the confluence with Greens Creek 
                None 
                +2140 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 220 feet upstream of East Alpine Road 
                None 
                +2199 
              
              
                Brushy Fork 
                At the confluence with Greens Creek 
                None 
                +2261 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 20 feet upstream of West Brushy Fork Road (State Road 1371) 
                None 
                +2327 
              
              
                Buff Creek 
                At the confluence with Scott Creek 
                None 
                +2260 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,900 feet upstream of East Bamboo Trail 
                None 
                +2428 
              
              
                Bumgarner Branch 
                At the confluence with Mill Creek (into Tuckasegee River) 
                None 
                +2114 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,200 feet upstream of Big Orange Way 
                None 
                +2136 
              
              
                Camp Creek 
                At the confluence with Tuckasegee River 
                None 
                +1856 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 50 feet upstream of East Firefly Road (State Road 1408) 
                None 
                +2088 
              
              
                Cane Branch 
                At the confluence with Tuckasegee River 
                None 
                +1871 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,670 feet upstream of the confluence with Tuckasegee River 
                None 
                +1953 
              
              
                Cane Creek 
                Approximately 50 feet upstream of East Old Cullowhee Road (State Road 1002) 
                None 
                +2058 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 2,000 feet upstream of East Old Cullowhee Road (State Road 1002) 
                None 
                +2122 
              
              
                Caney Fork 
                Approximately 10 feet upstream of the confluence with Tuckasegee River 
                None 
                +2123 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence of Mull Creek 
                None 
                +2932 
              
              
                Cedar Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +3499 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1.1 miles upstream of East Receptive Drive 
                None 
                +3672 
              
              
                Chastine Creek 
                At the confluence with Cane Creek 
                None 
                +2550 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 2,000 feet upstream of East Caney Fork Road (State Road 1737) 
                None 
                +2824 
              
              
                
                Chattooga River 
                At the North Carolina/South Carolina State boundary 
                None 
                +2150 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.7 mile upstream of the confluence of Chattooga River Tributary 5 
                None 
                +3399 
              
              
                Cope Creek 
                Approximately 80 feet upstream of confluence with Scott Creek 
                +2045 
                +2046 
                Unincorporated Areas of Jackson County, Town of Sylva. 
              
              
                 
                Approximately 50 feet upstream of East Claude Cook Road (State Road 1712) 
                None 
                +2396 
              
              
                Cox Branch 
                At the confluence with Cullowhee Creek 
                None 
                +2107 
                Unincorporated Areas of Jackson County, Town of Forest Hills. 
              
              
                 
                Approximately 1,450 feet upstream of West Slate Mountain 
                None 
                +2204 
              
              
                Crooked Creek 
                At the confluence with Tuckasegee River 
                None 
                +1853 
                Unincorporated Areas of Jackson County, Eastern Band of Cherokee Indians. 
              
              
                 
                Approximately 1,400 feet upstream of East Dynasty Drive 
                None 
                +1891 
              
              
                Cullowhee Creek 
                Approximately 400 feet upstream of West Camp Lab Road 
                None 
                +2096 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 300 feet upstream of West Ramp Cove Road 
                None 
                +2367 
              
              
                Cullowhee Creek Tributary 3 
                At the confluence with Cullowhee Creek 
                None 
                +2137 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 110 feet upstream of West Parker Farm Road (State Road 1166) 
                None 
                +2170 
              
              
                Dark Ridge Creek 
                At the confluence with Scott Creek 
                None 
                +2632 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Scott Creek 
                None 
                +2686 
              
              
                Dicks Creek 
                At the confluence with Tuckasegee River 
                None 
                +1933 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 900 feet upstream of East Dicks Creek Road (State Road 1388) 
                None 
                +2216 
              
              
                Dills Branch 
                Approximately 90 feet upstream of U.S. Highway 23/74 
                None 
                +2021 
                Unincorporated Areas of Jackson County, Town of Sylva. 
              
              
                 
                Approximately 320 feet upstream of East Dills Cove Road (State Road 1380) 
                None 
                +2534 
              
              
                Dills Creek (into Fisher Creek) 
                At the confluence with Fisher Creek 
                None 
                +2396 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 650 feet upstream of West Dills Branch Road 
                None 
                +2821 
              
              
                East Fork Savannah Creek 
                At the confluence with Savannah Creek 
                None 
                +2175 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,700 feet upstream of West Chickadee Lane 
                None 
                +2342 
              
              
                Fisher Creek 
                At the confluence with Scott Creek 
                None 
                +2118 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 150 feet upstream of West Kellogg Lane 
                None 
                +2467 
              
              
                Flat Creek 
                At the confluence with Tuckasegee River 
                None 
                +2566 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 2.3 miles upstream of the confluence with Tuckasegee River 
                None 
                +3275 
              
              
                Fowler Creek 
                At the confluence with Chattooga River 
                None 
                +2706 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,430 feet upstream of West Chimney Top Trail 
                None 
                +3415 
              
              
                Gem Creek 
                At the confluence with Little Pine Creek 
                None 
                +3534 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 900 feet upstream of West Salt Rock Road (State Road 1160) 
                None 
                +3550 
              
              
                Gladie Creek 
                At the confluence with Tuckasegee River 
                None 
                +2566 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Tuckasegee River 
                None 
                +2644 
              
              
                
                Grassy Camp Creek 
                At the confluence with Norton Creek 
                None 
                +3632 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 800 feet upstream of Norton Road (State Road 1143) 
                None 
                +3678 
              
              
                Greenland Creek 
                At the confluence with Panthertown Creek and Tuckasegee River 
                None 
                +3654 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Panthertown Creek and Tuckasegee River 
                None 
                +3711 
              
              
                Greens Creek 
                At the confluence with Savannah Creek 
                None 
                +2119 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approxmimately 1,060 feet upstream of West Sugar Fork Road (State Road 1370) 
                None 
                +2417 
              
              
                Hornbuckle Creek 
                At the confluence with Soco Creek 
                None 
                +2776 
                Unincorporated Areas of Jackson County, Eastern Band of Cherokee Indians. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Soco Creek 
                None 
                +3042 
              
              
                Horsepasture River 
                At the Jackson/Transylvania County boundary 
                None 
                +2973 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.4 mile upstream of U.S. 64 Highway 
                None 
                +3208 
              
              
                Horsepasture River Tributary 4 
                At the confluence with Horsepasture River 
                None 
                +3141 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,400 feet upstream of the confluence with Horsepasture River 
                None 
                +3147 
              
              
                Hurricane Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +3499 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.8 mile upstream of North Norton Road (State Road 1145) 
                None 
                +3635 
              
              
                Jacks Creek 
                At the confluence with Tuckasegee River 
                None 
                +1884 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 700 feet upstream of U.S. Highway 74 
                None 
                +1935 
              
              
                Johns Creek 
                At the confluence with Caney Fork 
                None 
                +2292 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,800 feet upstream of East Nicholson Cove Road (State Road 1748) 
                None 
                +2479 
              
              
                Kitchen Branch 
                At the confluence with Scott Creek 
                None 
                +2105 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,350 feet upstream of East Kitchen Branch Road (State Road 1442) 
                None 
                +2714 
              
              
                Knob Creek 
                At the confluence with Norton Creek 
                None 
                +3578 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,350 feet upstream of Flintlock Road 
                None 
                +3985 
              
              
                Laurel Branch 
                At the confluence with Tuckasegee River 
                None 
                +1918 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,600 feet upstream of Cowee Tunnel Road 
                None 
                +2119 
              
              
                Little Pine Creek 
                At the confluence with Pine Creek 
                None 
                +3532 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 180 feet upstream of West Salt Rock Road (State Road 1160) 
                None 
                +3582 
              
              
                Little Savannah Creek 
                At the confluence with Savannah Creek 
                None 
                +2028 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 800 feet upstream of East Little Savannah Road (State Road 1367) 
                None 
                +2190 
              
              
                Locust Creek 
                Approximately 500 feet upstream of the confluence with Tuckasegee River 
                +2042 
                +2043 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.5 mile upstream of West Match Point 
                None 
                +2314 
              
              
                Logan Creek 
                At the confluence with Horsepasture River 
                None 
                +3158 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.6 mile upstream of U.S. 64 Highway 
                None 
                +3170 
              
              
                Long Branch 
                Approximately 950 feet upstream of East Little Savannah Road (State Road 1367) 
                None 
                +2235 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,650 feet upstream of East Little Savannah Road (State Road 1367) 
                None 
                +2262 
              
              
                Long Branch (into Horsepasture River) 
                At the confluence with Horsepasture River 
                None 
                +3128 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 980 feet upstream of U.S. Highway 64 
                None 
                +3134 
              
              
                
                Mill Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +3499 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 940 feet upstream of Sunbird Lane 
                None 
                +3780 
              
              
                Mill Creek (into Tuckasegee River) 
                At the confluence with Tuckasegee River 
                None 
                +2026 
                Unincorporated Areas of Jackson County, Town of Sylva, Town of Webster. 
              
              
                 
                Approximately 150 feet upstream of the confluence of Bumgarner Branch 
                None 
                +2114 
              
              
                Monteith Branch 
                At the confluence with Scott Creek 
                None 
                +2114 
                Unincorporated Areas of Jackson County.
              
              
                 
                Approximately 1,010 feet upstream of West Razorback Trail 
                None 
                +3118 
              
              
                Moses Creek 
                At the confluence with Caney Fork 
                None 
                +2198 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 30 feet upstream of East Moses Creek Road 
                None 
                +2371 
              
              
                Mull Creek 
                At the confluence with Caney Fork 
                None 
                +2709 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.5 mile upstream of East Caney Fork Road (State Road 1737) 
                None 
                +2845 
              
              
                Nations Creek 
                At the confluence with Tuckasegee River 
                None 
                +1869 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.9 mile upstream of confluence with Tuckasegee River 
                None 
                +2011 
              
              
                Norton Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +3499 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 600 feet upstream of Jodytown Road (State Road 1150) 
                None 
                +3677 
              
              
                Norton Mill Creek 
                At the confluence with Chattooga River 
                None 
                +2566 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.6 mile upstream of West Whiteside Cove Road (State Road 1107) 
                None 
                +2767 
              
              
                Ochre Hill Creek 
                At the confluence with Scott Creek 
                None 
                +2227 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,520 feet upstream of the confluence with Scott Creek 
                None 
                +2271 
              
              
                Panthertown Creek 
                At the confluence with Greenland Creek and Tuckasegee River 
                None 
                +3654 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.7 mile upstream of the confluence of Panthertown Creek Tributary 1 
                None 
                +3702 
              
              
                Panthertown Creek Tributary 1 
                At the confluence with Panthertown Creek 
                None 
                +3662 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,540 feet upstream of the confluence with Panthertown Creek 
                None 
                +3674 
              
              
                Peewee Branch 
                At the confluence with Greens Creek 
                None 
                +2332 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 685 feet upstream of the confluence with Greens Creek 
                None 
                +2357 
              
              
                Pine Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +3499 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.6 mile upstream of West Pine Creek Road (State Road 1163) 
                None 
                +3568 
              
              
                Pressley Creek 
                At the confluence with Tilley Creek 
                None 
                +2186 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 800 feet upstream of the confluence with Tilley Creek 
                None 
                +2204 
              
              
                Savannah Creek 
                At the confluence with Tuckasegee River 
                None 
                +2004 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.4 mile upstream of the confluence of Shell Branch 
                None 
                +3081 
              
              
                Scott Creek 
                At the confluence with Tuckasegee River 
                None 
                +1974 
                Unincorporated Areas of Jackson County, Town of Dillsboro, Town of Sylva. 
              
              
                 
                Approximately 350 feet upstream of U.S. 74/23 Highway 
                None 
                +3164 
              
              
                Scott Creek Tributary 13 
                At the confluence with Scott Creek 
                None 
                +2127 
                Unincorporated Areas of Jackson County. 
              
              
                
                 
                Approximately 850 feet upstream of East Skyland Drive (State Road 1432) 
                None 
                +2160 
              
              
                Shoal Creek 
                At the confluence with Soco Creek 
                +1941 
                +1943 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1.4 miles upstream of East Olivet Church Road (State Road 1424) 
                None 
                +2052 
              
              
                Silver Run Creek 
                At the confluence with Whitewater River 
                None 
                +3303 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.9 mile upstream of East Moody Road (State Road 1106) 
                None 
                +3465 
              
              
                Slickens Creek 
                At the confluence with Tuckasegee River 
                None 
                +2893 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,300 feet upstream of the confluence with Tuckasegee River 
                None 
                +3181 
              
              
                Soapstone Creek 
                At the confluence with Scott Creek 
                None 
                +2541 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 580 feet upstream of East Cripple Creek (State Road 1708) 
                None 
                +2627 
              
              
                Soco Creek 
                Approximately 1,100 feet downstream of U.S. Highway 441 
                +1935 
                +1936 
                Unincorporated Areas of Jackson County, Eastern Band of Cherokee Indians. 
              
              
                 
                Approximately 350 feet upstream of the confluence of Hornbuckle Creek 
                None 
                +2808 
              
              
                Sugar Fork 
                At the confluence with Greens Creek 
                None 
                +2359 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 800 feet upstream of the confluence with Greens Creek 
                None 
                +2400 
              
              
                Sutton Branch 
                At the confluence with Savannah Creek 
                None 
                +2098 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.6 mile upstream of U.S. 23/441 Highway 
                None 
                +2196 
              
              
                Tanasee River 
                At the confluence with Tuckasegee River 
                None 
                +3078 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.4 mile upstream of East Tannassee Creek Road (State Road 1262) 
                None 
                +3157 
              
              
                Tatham Creek 
                At the confluence with Savannah Creek 
                None 
                +2241 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,400 feet upstream of the confluence with Savannah Creek 
                None 
                +2289 
              
              
                Tilley Creek 
                At the confluence with Cullowhee Creek 
                None 
                +2150 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.6 mile upstream of West Tilley Creek Road (State Road 1001) 
                None 
                +2424 
              
              
                Trout Creek 
                At the confluence with West Fork Tuckasegee River 
                None 
                +2439 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 0.4 mile upstream of East Trout Creek Road (State Road 1131) 
                None 
                +2771 
              
              
                Tuckasegee River 
                Approximately 150 feet downstream of the Jackson/Swain County boundary 
                None 
                +1835 
                Unincorporated Areas of Jackson County. 
              
              
                 
                The confluence of Greenland Creek and Panthertown Creek 
                None 
                +3654 
              
              
                Tuckasegee River Tributary 13 
                At the confluence with Tuckasegee River 
                None 
                +1849 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 500 feet upstream of West Thomas Cove Road 
                None 
                +1881 
              
              
                Tuckasegee River Tributary 42 
                At the confluence with Tucksegee River 
                None 
                +2129 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 930 feet upstream of the confluence with Tuckasegee River 
                None 
                +2132 
              
              
                Wayehutta Creek 
                Approximately 500 feet upstream of the confluence with Tuckasegee River 
                +2079 
                +2080 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 1,260 feet upstream of East Wayehutta Road (State Road 1731) 
                +2079 
                +2096 
              
              
                West Fork Tuckasegee River 
                At the confluence with Tuckasegee River 
                None 
                +2149 
                Unincorporated Areas of Jackson County. 
              
              
                 
                At the confluence of Hurricane Creek 
                None 
                +3499 
              
              
                Whitewater River 
                At the North Carolina/South Carolina State boundary 
                None 
                +1961 
                Unincorporated Areas of Jackson County. 
              
              
                
                 
                Approximately 550 feet upstream of confluence of Silver Run Creek 
                None 
                +3308 
              
              
                Wolf Creek 
                At the confluence with Tuckasegee River 
                None 
                +2571 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 2.3 miles upstream of West Canada Road 
                None 
                +3108 
              
              
                Wrights Creek 
                Approximately 500 feet upstream of the confluence with Soco Creek 
                +2054 
                +2055 
                Eastern Band of Cherokee Indians.
              
              
                 
                Approximately 0.9 mile upstream of the confluence of Big Witch Creek 
                None 
                +2708 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Eastern Band of Cherokee Indians
                
              
              
              
                Maps are available for inspection at Ginger Lynn Welch Complex, 810 Aquoni Road, Cherokee, NC.
              
              
              
                
                  Town of Dillsboro
                
              
              
              
                Maps are available for inspection at Dillsboro Town Office, 42 Front Street, Dillsboro, NC.
              
              
              
                
                  Town of Forest Hills
                
              
              
              
                Maps are available for inspection at Jackson County Inspections Department, 401 Grindstaff Cove Road, Suite 105, Sylva, NC. 
              
              
              
                
                  Town of Sylva
                
              
              
              
                Maps are available for inspection at Sylva Town Hall, 83 Allen Street, Sylva, NC. 
              
              
              
                
                  Town of Webster
                
              
              
              
                Maps are available for inspection at Jackson County Inspections Department, 401 Grindstaff Cove Road, Suite 105, Sylva, NC.
              
              
              
                
                  Unincorporated Areas of Jackson County
                
              
              
              
                Maps are available for inspection at Jackson County Inspections Department, 401 Grindstaff Cove Road, Suite 105, Sylva, NC. 
              
              
              
                
                  Jackson County, Ohio, and Incorporated Areas
                
              
              
                North Pigeon Creek 
                Approximately 800 feet downstream of Chessie System Railroad 
                None 
                +630 
                Unincorporated Areas of Jackson County. 
              
              
                 
                Approximately 580 feet upstream of County Highway 31 
                None 
                +641 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Jackson County
                
              
              
              
                Maps are available for inspection at GIS Office, 237 E. Main Street, Jackson, OH 45640. 
              
              
                
                  Rusk County, Wisconsin, and Incorporated Areas
                
              
              
                Chippewa River 
                At County Boundary with Chippewa County 
                +1045 
                +1046 
                Unincorporated Areas of Rusk County. 
              
              
                 
                Approximately 7.5 miles upstream of County Highway E 
                None 
                +1065 
              
              
                Flambeau River 
                At its confluence with Chippewa River 
                +1056 
                +1054 
                Unincorporated Areas of Rusk County, City of Ladysmith. 
              
              
                 
                Approximately 1.5 miles upstream of U.S. Highway 8 
                +1117 
                +1120 
              
              
                Flambeau River 
                At Dairyland Reservoir 
                None 
                +1184 
                Unincorporated Areas of Rusk County. 
              
              
                 
                At Big Falls Dam 
                None 
                +1190 
              
              
                
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Ladysmith
                
              
              
              
                Maps are available for inspection at City Hall, 120 Miner Avenue West, Ladysmith, WI 54848. 
              
              
              
                
                  Unincorporated Areas of Rusk County
                
              
              
                Maps are available for inspection at Rusk County Courthouse, 311 East Miner Avenue, Ladysmith, WI 54848. 
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: April 29, 2008. 
            David I. Maurstad, 
            Federal Insurance Administrator of the National Flood Insurance Program, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
       [FR Doc. E8-10152 Filed 5-6-08; 8:45 am]
      BILLING CODE 9110-12-P
    
  